 
 
II 
111th CONGRESS 2d Session 
S. 3652 
IN THE SENATE OF THE UNITED STATES 
 
July 27, 2010 
Mr. Thune introduced the following bill; which was read twice and referred to the Committee on the Budget 
 
A BILL 
To provide for comprehensive budget reform in order to increase transparency and reduce the deficit. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Deficit Reduction and Budget Reform Act of 2010. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
TITLE I—Joint budget resolution 
Sec. 101. Purposes. 
Sec. 102. Timetable. 
Sec. 103. Joint resolution on the budget. 
Sec. 104. Budget required before spending bills may be considered. 
Sec. 105. Amendments to joint resolutions on the budget. 
Sec. 106. Continuing appropriations. 
TITLE II—Biennial Budget 
Sec. 201. Effective date. 
Sec. 202. Revision of timetable. 
Sec. 203. Amendments to the Congressional Budget and Impoundment Control Act of 1974. 
Sec. 204. Amendments to Rules of the House of Representatives. 
Sec. 205. Two-year appropriations; title and style of appropriation Acts. 
Sec. 206. Multiyear authorizations. 
Sec. 207. Government strategic and performance plans on a biennial basis. 
Sec. 208. Biennial appropriation bills. 
Sec. 209. Assistance by Federal agencies to standing committees of the Senate and the House of Representatives. 
TITLE III—DISCRETIONARY SPENDING LIMITS 
Subtitle A—Spending Limits 
Sec. 301. Discretionary spending limits. 
Subtitle B—Reports and Orders  
Sec. 311. Reports and orders. 
Sec. 312. Spending limits enforcement. 
Sec. 313. Spending reduction order. 
TITLE IV—Legislative Line-Item Veto 
Sec. 401. Short title. 
Sec. 402. Legislative line-item veto. 
Sec. 403. Technical and conforming amendments. 
Sec. 404. Rescission measures considered. 
TITLE V—Biennial Budget Deficit Reduction  
Sec. 501. Joint Committee on Deficit Reduction. 
Sec. 502. Biennial budget deficit reduction legislation. 
TITLE VI—Paygo honesty with respect to trust funds 
Sec. 601. PAYGO and trust funds.  
IJoint budget resolution 
101.PurposesParagraphs (1) and (2) of section 2 of the Congressional Budget and Impoundment Control Act of 1974 are amended to read as follows: 
 
(1)to assure effective control over the budgetary process; and 
(2)to facilitate the determination each year of the appropriate level of Federal revenues and expenditures by the Congress and the President; . 
102.TimetableSection 300 of the Congressional Budget Act of 1974 is amended to read as follows: 
 
300.TimetableThe timetable with respect to the Congressional budget process for any fiscal year is as follows: 
 First Session 
 
 
On or before:Action to be completed:  
First Monday in FebruaryPresident submits his budget.  
February 15Congressional Budget Office submits report to Budget Committees.  
Not later than 6 weeks after President submits budgetCommittees submit views and estimates to Budget Committees.  
April 1Budget Committees report joint resolution on the budget.  
 April 15Congress completes action on joint resolution on the budget.  
June 10House Appropriations Committee reports last annual appropriation bill.  
June 15Congress completes action on reconciliation legislation.  
June 30House completes action on annual appropriation bills.  
October 1Fiscal year begins.    . 
103.Joint resolution on the budget 
(a)Content of Joint Resolutions on the BudgetSection 301(a)(4) of the Congressional Budget Act of 1974 is amended to read as follows: 
 
(4)subtotals of new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, Medicare, Medicaid, other direct spending (excluding interest), and interest; and for emergencies (for the reserve fund in section 317(b) and for military operations in section 317(C)); . 
(b)Additional Matters in Joint ResolutionSection 301(b) of the Congressional Budget Act of 1974 is amended as follows: 
(1)Strike paragraphs (1), and (6) through (9). 
(2)Redesignate paragraphs (2), (3), (4), and (5) accordingly. 
(3)Amend paragraph (3), as redesignated, to read as follows: 
 
(3)set forth such other matters, and require such other procedures, relating to the budget as may be appropriate to carry out the purposes of the Act, but shall not include a suspension or alteration of the application of the motion to strike a provision as set forth in section 310(d)(2) or (h)(2)(F). . 
(c)Required Contents of ReportSection 301(e)(2) of the Congressional Budget Act of 1974 is amended as follows: 
(1)Redesignate subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E), (F), (H), and (I), respectively. 
(2)Before subparagraph (B) (as redesignated), insert the following new subparagraph: 
 
(A)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subsection (a)(1); . 
(3)In subparagraph (C) (as redesignated), strike mandatory and insert direct spending. 
(4)After subparagraph (C) (as redesignated), insert the following new subparagraph: 
 
(D)a measure, as a percentage of gross domestic product, of total outlays, total Federal revenues, the surplus or deficit, and new outlays for nondefense discretionary spending, defense spending, Medicare, Medicaid and other direct spending as set forth in such resolution; . 
(5)After subparagraph (F) (as redesignated), insert the following new subparagraph: 
 
(G)if the joint resolution on the budget includes any allocation to a committee other than the Committee on Appropriations of levels in excess of current law levels, a justification for not subjecting any program, project, or activity (for which the allocation is made) to annual discretionary appropriations; . 
(d)Additional Contents of ReportSection 301(e)(3) of the Congressional Budget Act of 1974 is amended as follows: 
(1)Redesignate subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively, strike subparagraphs (C) and (D), and redesignate subparagraph (E) as subparagraph (D) and strike the period and insert ; and. 
(2)Before subparagraph (B), insert the following new subparagraph: 
 
(A)new budget authority and outlays for each major functional category, based on allocations of the total levels set forth pursuant to subsection (a)(1); . 
(3)At the end, add the following new subparagraph: 
 
(E)set forth, if required by subsection (f), the calendar year in which, in the opinion of the Congress, the goals for reducing unemployment set forth in section 4(b) of the Employment Act of 1946 should be achieved. . 
(e)Budget PresentationAfter section 301(e)(3) add the following new paragraph: 
 
(4)Budget FormatIn addition to the contents that may be included in the report pursuant to paragraph (3), a presentation of the functional categories may also be included as follows: 
(A)Principal Federal ObligationsActivities intrinsic to the Federal Government (including both discretionary and mandatory spending) as follows: 
(i)National defense; 
(ii)International affairs; 
(iii)Veterans benefits and services; and 
(iv)Administration of justice. 
(B)Federally Supported Domestic PrioritiesThe total domestic discretionary spending levels as follows: 
(i)Total domestic discretionary spending. 
(ii)Optional inclusion of additional specific recommended levels. 
(C)Major Domestic EntitlementsMajor domestic direct spending programs as follows: 
(i)Medicare. 
(ii)Medicaid. 
(iii)Other direct spending. 
(iv)Optional inclusion of additional specific recommended levels. 
(D)General Government and Financial ManagementFunding for financing government operations as follows: 
(i)General government. 
(ii)Net interest. 
(iii)Allowances. 
(iv)Offsetting receipts. . 
(f)President’s Budget Submission to Congress
(1)The first two sentences of section 1105(a) of title 31, United States Code, are amended to read as follows: 
 On or after the first Monday in January but not later than the first Monday in February of each year the President shall submit a budget of the United States Government for the following fiscal year which shall set forth the following levels:
(A)Totals of new budget authority and outlays. 
(B)Total Federal revenues and the amount, if any, by which the aggregate level of Federal revenues should be increased or decreased by bills and resolutions to be reported by the appropriate committees. 
(C)The surplus or deficit in the budget. 
(D)Subtotals of new budget authority and outlays for nondefense discretionary spending, defense discretionary spending, direct spending (excluding interest), and interest, and for emergencies (for the reserve fund in section 317(b) and for military operations in section 317(c)). 
(E)The public debt. 
Each budget submission shall include a budget message and summary and supporting information and, as a separately delineated statement, the levels requires in the preceding sentence for at least each of the 4 ensuing fiscal years.. 
(2)The third sentence of section 1105(a) of title 31, United States Code, is amended by inserting submission after budget. 
(g)Limitation on the Content of Budget ResolutionsSection 305 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsection: 
 
(e)Limitation on Contents
(1)It shall not be in order in the House of Representatives or in the Senate to consider any joint resolution on the budget or any amendment thereto or conference report thereon that contains any matter referred to in paragraph (2). 
(2)Any joint resolution on the budget or any amendment thereto or conference report thereon that contains any matter not permitted in section 301(a) or (b) shall not be treated in the House of Representatives or the Senate as a budget resolution under subsection (a) or (b) or as a conference report on a budget resolution under subsection (c) of this section. . 
104.Budget required before spending bills may be considered 
(a)Amendments to Section 302Section 302 of the Congressional Budget Act of 1974 is amended— 
(1)in subsection (a), by striking paragraph (5); and 
(2)in subsection (f)(1)(A), by striking as reported. 
(b)Amendments to Section 303 and Conforming Amendments
(1)Section 303 of the Congressional Budget Act of 1974 is amended by striking “(a) In General.—”, by striking has been agreed to and inserting takes effect in subsection (a), and by striking subsections (b) and (c); and 
(2)by striking its section heading and inserting the following new section heading: consideration of budget-related legislation before budget becomes law. 
(c)Expedited Procedures Upon Veto of Joint Resolution on the Budget
(1)Title III of the Congressional Budget Act of 1974 is amended by adding after section 315 the following new section: 
 
316.Expedited Procedures Upon Veto of Joint Resolution on the Budget
(a)Special RuleIf the President vetoes a joint resolution on the budget for a fiscal year, the majority leader of the House of Representatives or Senate (or his designee) shall introduce a concurrent resolution on the budget or joint resolution on the budget for such fiscal year. If the Committee on the Budget of either House fails to report such concurrent or joint resolution referred to it within five calendar days (excluding Saturdays, Sundays, or legal holidays except when that House of Congress is in session) after the date of such referral, the committee shall be automatically discharged from further consideration of such resolution and such resolution shall be placed on the appropriate calendar. 
(b)Procedure in the House of Representatives and the Senate 
(1)Except as provided in paragraph (2), the provisions of section 305 for the consideration in the House of Representatives and in the Senate of joint resolutions on the budget and conference reports thereon shall also apply to the consideration of concurrent resolutions on the budget introduced under subsection (a) and conference reports thereon. 
(2)Debate in the Senate on any concurrent resolution on the budget or joint resolution on the budget introduced under subsection (a), and all amendments thereto and debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours and in the House of Representatives such debate shall be limited to not more than 3 hours. 
(c)Contents of Concurrent ResolutionsAny concurrent resolution on the budget introduced under subsection (a) shall be in compliance with section 301. 
(d)Effect of Concurrent Resolution on the BudgetNotwithstanding any other provision of this title, whenever a concurrent resolution on the budget described in subsection (a) is agreed to, then the aggregates, allocations, and reconciliation directives (if any) contained in the report accompanying such concurrent resolution or in such concurrent resolution shall be considered to be the aggregates, allocations, and reconciliation directives for all purposes of sections 302, 303, and 311 for the applicable fiscal years and such concurrent resolution shall be deemed to be a joint resolution for all purposes of this title and the Rules of the House of Representatives and any reference to the date of enactment of a joint resolution on the budget shall be deemed to be a reference to the date agreed to when applied to such concurrent resolution. . 
(2)The table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item: 
 
 
Sec. 316. Expedited procedures upon veto of joint resolution on the budget.  . 
105.Amendments to joint resolutions on the budget 
(a)DefinitionParagraph (4) of section 3 of the Congressional Budget Act of 1974 is amended to read as follows: 
 
(4)the term joint resolution on the budget means— 
(A)a joint resolution setting forth the budget for the United States Government for a fiscal year as provided in section 301; and 
(B)any other joint resolution revising the budget for the United States Government for a fiscal year as described in section 304. . 
(b)Additional Amendments to the Congressional Budget and Impoundment Control Act of 1974
(1)
(A)Sections 301, 302, 303, 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent each place it appears and inserting joint. 
(B)Section 301 of the Congressional Budget Act of 1974 is further amended by striking the last sentence. 
(C)
(i)Sections 302(d), 302(g), 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended by striking most recently agreed to concurrent resolution on the budget each place it occurs and inserting most recently enacted joint resolution on the budget or agreed to concurrent resolution on the budget (as applicable). 
(ii)The section heading of section 301 is amended by striking annual adoption of concurrent resolution and inserting joint resolutions; and 
(iii)Section 304 of such Act is amended to read as follows: 
 
304.Permissible Revisions of Budget ResolutionsAt any time after the joint resolution on the budget for a fiscal year has been enacted pursuant to section 301, and before the end of such fiscal year, the two Houses and the President may enact a joint resolution on the budget which revises or reaffirms the joint resolution on the budget for such fiscal year most recently enacted, and for purposes of the enforcement of the Congressional Budget Act of 1974, the chairman of the Budget Committee of the House of Representatives or the Senate, as applicable, may adjust levels as needed for the enforcement off of the budget resolution. . 
(D)Sections 302, 303, 310, and 311, of such Act are amended by striking agreed to each place it appears and by inserting enacted. 
(2)
(A)Paragraph (4) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking concurrent each place it appears and by inserting joint. 
(B)The table of contents set forth in section 1(b) of such Act is amended— 
(i)in the item relating to section 301, by striking Annual adoption of concurrent resolution and inserting Joint resolutions; 
(ii)by striking the item relating to section 303 and inserting the following: 
 
 
Sec. 303. Consideration of budget-related legislation before budget becomes law.  ; and
(iii)by striking concurrent and inserting joint in the item relating to section 305. 
(c)Conforming Amendments to the Rules of the House of RepresentativesClauses 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of the House of Representatives are amended by striking concurrent each place it appears and inserting joint. 
(d)Conforming Amendments to the Balanced Budget and Emergency Deficit Control Act of 1985Section 258C(b)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking concurrent and inserting joint. 
(e)Conforming Amendments to Section 310 Regarding Reconciliation Directives
(1)The side heading of section 310(a) of the Congressional Budget Act of 1974 (as amended by section 105(b)) is further amended by inserting Joint Explanatory Statement Accompanying Conference Report on before Joint. 
(2)Section 310(a) of such Act is amended by striking A and inserting The joint explanatory statement accompanying the conference report on a. 
(3)The first sentence of section 310(b) of such Act is amended by striking If and inserting If the joint explanatory statement accompanying the conference report on. 
(4)Section 310(c)(1) of such Act is amended by inserting the joint explanatory statement accompanying the conference report on after pursuant to. 
(f)Conforming Amendments to Section 3 Regarding Direct SpendingSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraph: 
 
(11)The term direct spending has the meaning given to such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985. . 
106.Continuing appropriations 
(a)In GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section: 
 
1311.Continuing appropriations 
(a)
(1)If any regular appropriation bill for a fiscal year (or, if applicable, for each fiscal year in a biennium) does not become law before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there are appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, excluding any budget authority designated as an emergency or temporary funding for projects or activities that are not part of ongoing operations, to such sums as may be necessary to continue any project or activity for which funds were provided in the preceding fiscal year— 
(A)in the corresponding regular appropriation Act for such preceding fiscal year; or 
(B)if the corresponding regular appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year. 
(2)Appropriations and funds made available, and authority granted, for a project or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of— 
(A)the rate of operations provided for in the regular appropriation Act providing for such project or activity for the preceding fiscal year; 
(B)in the absence of such an Act, the rate of operations provided for such project or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year; 
(C)the rate of operations provided for in the regular appropriation bill as passed by the House of Representatives or the Senate for the fiscal year in question, except that the lower of these two versions shall be ignored for any project or activity for which there is a budget request if no funding is provided for that project or activity in either version; or 
(D)the annualized rate of operations provided for in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this Act. 
(3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a project or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the earlier of— 
(A)the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such project or activity) or a continuing resolution making appropriations becomes law, as the case may be; or 
(B)the last day of such fiscal year. 
(b)An appropriation or funds made available, or authority granted, for a project or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such project or activity under current law. 
(c)Appropriations and funds made available, and authority granted, for any project or activity for any fiscal year pursuant to this section shall cover all obligations or expenditures incurred for such project or activity during the portion of such fiscal year for which this section applies to such project or activity. 
(d)Expenditures made for a project or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such project or activity for such period becomes law. 
(e)This section shall not apply to a project or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)— 
(1)makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or 
(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period. 
(f)For purposes of this section, the term regular appropriation bill means any annual appropriation bill making appropriations, otherwise making funds available, or granting authority, for any of the following categories of projects and activities: 
(1)Agriculture, rural development, Food and Drug Administration, and related agencies programs. 
(2)The Department of Defense. 
(3)Energy and water development, and related agencies. 
(4)State, foreign operations, and related programs. 
(5)The Department of Homeland Security. 
(6)The Department of the Interior, Environmental Protection Agency, and related agencies. 
(7)The Departments of Labor, Health and Human Services, and Education, and related agencies. 
(8)Military construction, veterans affairs, and related agencies. 
(9)Science, the Departments of State, Justice, and Commerce, and related agencies. 
(10)The Departments of Transportation, Housing and Urban Development, and related agencies. 
(11)The Legislative Branch. 
(12)Financial services and general government. . 
(b)Clerical AmendmentThe analysis of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item: 
 
 
1311. Continuing appropriations.  . 
IIBiennial Budget 
201.Effective dateThe provisions of this subtitle shall take effect on January 1 of the calendar year after the year of the enactment of this Act. 
202.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows: 
 
300.Timetable
(a)In GeneralExcept as provided by subsection (b), the timetable with respect to the congressional budget process for any Congress (beginning with the One Hundred Twelfth Congress or a subsequent Congress, as applicable) is as follows: 
 First Session 
 
 
On or before:Action to be completed:  
First Monday in FebruaryPresident submits budget recommendations.  
February 15Congressional Budget Office submits report to Budget Committees.  
Not later than 6 weeks after budget submissionCommittees submit views and estimates to Budget Committees.  
April 1Budget Committees report joint resolution on the biennial budget.  
May 15Congress completes action on joint resolution on the biennial budget.  
May 15Biennial appropriation bills may be considered in the House of Representatives.  
June 10House Appropriations Committee reports last biennial appropriation bill.  
June 30House completes action on biennial appropriation bills.  
October 1Biennium begins.     
 Second Session 
 
 
On or before:Action to be completed:  
February 15President submits budget review.  
Not later than 6 weeks after President submits budget reviewCongressional Budget Office submits report to Budget Committees.  
The last day of the sessionCongress completes action on bills and resolutions authorizing new budget authority for the succeeding biennium.     
(b)Special RuleIn the case of any first session of Congress that begins in any year during which the term of a President (except a President who succeeds himself) begins, the following dates shall supersede those set forth in subsection (a): 
 First Session 
 
 
On or before:Action to be completed:  
First Monday in AprilPresident submits budget recommendations.  
April 20Committees submit views and estimates to Budget Committees.  
May 15Budget Committees report joint resolution on the biennial budget.  
June 1Congress completes action on joint resolution on the biennial budget.  
June 1Biennial appropriation bills may be considered in the House of Representatives.  
July 1House Appropriations Committee reports last biennial appropriation bill.  
July 20House completes action on biennial appropriation bills.  
October 1Biennium begins.    . 
203.Amendments to the Congressional Budget and Impoundment Control Act of 1974 
(a)Declaration of PurposeSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each year and inserting biennially. 
(b)Definitions 
(1)Budget resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended by striking fiscal year each place it appears and inserting biennium. 
(2)BienniumSection 3 of such Act (2 U.S.C. 622) (as amended by section 113(a)) is further amended by adding at the end the following new paragraph: 
 
(13)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year. . 
(c)Biennial Joint Resolution on the Budget 
(1)Contents of resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is amended— 
(A)in the matter preceding paragraph (1) by— 
(i)striking April 15 of each year and inserting May 15 of each odd-numbered year; 
(ii)striking the fiscal year beginning on October 1 of such year the first place it appears and inserting the biennium beginning on October 1 of such year; 
(iii)striking the fiscal year beginning on October 1 of such year the second place it appears and inserting each fiscal year in such period; and 
(iv)striking each of the four ensuing fiscal years and inserting each fiscal year in the next 2 bienniums; 
(B)in paragraph (6), by striking for the fiscal year and inserting for each fiscal year in the biennium; and 
(C)in paragraph (7), by striking for the fiscal year and inserting for each fiscal year in the biennium. 
(2)Additional mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is amended— 
(A)in paragraph (3), by striking for such fiscal year and inserting for either fiscal year in such biennium; and 
(B)in paragraph (7), by striking for the first fiscal year and inserting for each fiscal year in the biennium. 
(3)Views of other committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is amended by inserting (or, if applicable, as provided by section 300(b)) after United States Code. 
(4)HearingsSection 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by— 
(A)striking fiscal year and inserting biennium; and 
(B)inserting after the second sentence the following: On or before April 1 of each odd-numbered year (or, if applicable, as provided by section 300(b)), the Committee on the Budget of each House shall report to its House the joint resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year.. 
(5)Goals for reducing unemploymentSection 301(f) of such Act (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium. 
(6)Economic assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium. 
(7)Section headingThe section heading of section 301 of such Act is amended by striking annual and inserting biennial. 
(8)Table of contentsThe item relating to section 301 in the table of contents set forth in section 1(b) of such Act is amended by striking Annual and inserting Biennial. 
(d)Committee AllocationsSection 302 of such Act (2 U.S.C. 633) is amended— 
(1)in subsection (a)(1) by— 
(A)striking for the first fiscal year of the resolution, and inserting for each fiscal year in the biennium,; 
(B)striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and 
(C)striking for the fiscal year of that resolution and inserting for each fiscal year in the biennium; 
(2)in subsection (f)(1), by striking for a fiscal year and inserting for a biennium; 
(3)in subsection (f)(1), by striking first fiscal year and inserting either fiscal year of the biennium; 
(4)in subsection (f)(2)(A), by— 
(A)striking first fiscal year and inserting each fiscal year of the biennium; and 
(B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and 
(5)in subsection (g)(1)(A), by striking April and inserting May. 
(e)Section 303 Point of OrderSection 303 of such Act (2 U.S.C. 634(a)) is amended by striking for a fiscal year and inserting for a biennium and by striking the first fiscal year and inserting each fiscal year of the biennium. 
(f)Permissible Revisions of Joint Resolutions on the BudgetSection 304 of such Act (2 U.S.C. 635) is amended— 
(1)by striking fiscal year the first two places it appears and inserting biennium; 
(2)by striking for such fiscal year; and 
(3)by inserting before the period for such biennium. 
(g)Procedures for Consideration of Budget ResolutionsSection 305(a)(3) of such Act (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and inserting biennium. 
(h)Completion of House Committee Action on Appropriation BillsSection 307 of such Act (2 U.S.C. 638) is amended— 
(1)by striking each year and inserting each odd-numbered year (or, if applicable, as provided by section 300(b), July 1); 
(2)by striking annual and inserting biennial; 
(3)by striking fiscal year and inserting biennium; and 
(4)by striking that year and inserting each odd-numbered year. 
(i)Completion of House Action on Regular Appropriation BillsSection 309 of such Act (2 U.S.C. 640) is amended— 
(1)by striking It and inserting Except whenever section 300(b) is applicable, it; 
(2)by inserting of any odd-numbered calendar year after July; 
(3)by striking annual and inserting biennial; and 
(4)by striking fiscal year and inserting biennium. 
(j)Reconciliation ProcessSection 310 of such Act (2 U.S.C. 641) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; 
(2)in subsection (a)(1), by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution; and 
(3)by striking subsection (f) and redesignating subsection (g) as subsection (f). 
(k)Section 311 Point of Order 
(1)In the House of RepresentativesSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is amended— 
(A)by striking for a fiscal year and inserting for a biennium; 
(B)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and 
(C)by striking that first fiscal year and inserting each fiscal year in the biennium. 
(2)In the senateSection 311(a)(2) of such Act is amended— 
(A)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and 
(B)in subparagraph (B)— 
(i)by striking that first fiscal year the first place it appears and inserting each fiscal year in the biennium; and 
(ii)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years. 
(3)Social security levelsSection 311(a)(3) of such Act is amended by— 
(A)striking for the first fiscal year and inserting each fiscal year in the biennium; and 
(B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years. 
(l)Maximum Deficit Amount Point of OrderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended— 
(1)by striking for a fiscal year and inserting for a biennium; 
(2)in paragraph (1), by striking first fiscal year and inserting either fiscal year in the biennium; 
(3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and 
(4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year. 
204.Amendments to Rules of the House of Representatives 
(a)Clause 4(a)(1)(A) of rule X of the Rules of the House of Representatives is amended by inserting odd-numbered after each. 
(b)Clause 4(a)(4) of rule X of the Rules of the House of Representatives is amended by striking fiscal year and inserting biennium. 
(c)Clause 4(b)(2) of rule X of the Rules of the House of Representatives is amended by striking each fiscal year and inserting the biennium. 
(d)Clause 4(b) of rule X of the Rules of the House of Representatives is amended by striking and at the end of subparagraph (5), by striking the period and inserting ; and at the end of subparagraph (6), and by adding at the end the following new subparagraph: 
 
(7)use the second session of each Congress to study issues with long-term budgetary and economic implications, including holding hearings to receive testimony from committees of jurisdiction to identify problem areas and to report on the results of oversight; and by January 1 of each odd-number year, issuing a report to the Speaker which identifies the key issues facing the Congress in the next biennium. . 
(e)Clause 4(e) of rule X of the Rules of the House of Representatives is amended by striking annually each place it appears and inserting biennially and by striking annual and inserting biennial. 
(f)Clause 4(f) of rule X of the Rules of the House of Representatives is amended— 
(1)by inserting during each odd-numbered year after submits his budget; 
(2)by striking fiscal year the first place it appears and inserting biennium; and 
(3)by striking that fiscal year and inserting each fiscal year in such ensuing biennium. 
(g)Clause 11(i) of rule X of the Rules of the House of Representatives is amended by striking during the same or preceding fiscal year. 
(h)Clause 3(d)(2)(A) of rule XIII of the Rules of the House of Representatives is amended by striking five both places it appears and inserting six. 
(i)Clause 5(a)(1) of rule XIII of the Rules of the House of Representatives is amended by striking fiscal year after September 15 in the preceding fiscal year and inserting biennium after September 15 of the calendar year in which such biennium begins. 
205.Two-year appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code, is amended to read as follows: 
 
105.Title and style of appropriations Acts 
(a)The style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations (here insert the object) for each fiscal year in the biennium of fiscal years (here insert the fiscal years of the biennium).. 
(b)All Acts making regular appropriations for the support of the Government shall be enacted for a biennium and shall specify the amount of appropriations provided for each fiscal year in such period. 
(c)For purposes of this section, the term biennium has the same meaning as in section 3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(13)). . 
206.Multiyear authorizations 
(a)In GeneralTitle III of the Congressional Budget Act of 1974 (as amended by section 115(a)) is further amended by adding at the end the following new section: 
 
318.Multiyear authorizations of appropriations
(a)It shall not be in order in the House of Representatives or the Senate to consider any measure that contains a specific authorization of appropriations for any purpose unless the measure includes such a specific authorization of appropriations for that purpose for not less than each fiscal year in one or more bienniums. 
(b)
(1)For purposes of this section, a specific authorization of appropriations is an authorization for the enactment of an amount of appropriations or amounts not to exceed an amount of appropriations (whether stated as a sum certain, as a limit, or as such sums as may be necessary) for any purpose for a fiscal year. 
(2)Subsection (a) does not apply with respect to an authorization of appropriations for a single fiscal year for any program, project, or activity if the measure containing that authorization includes a provision expressly stating the following: Congress finds that no authorization of appropriation will be required for [Insert name of applicable program, project, or activity] for any subsequent fiscal year.. 
(c)For purposes of this section, the term measure means a bill, joint resolution, amendment, motion, or conference report. . 
(b)Amendment to Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 317 the following new item: 
 
 
Sec. 318. Multiyear authorizations of appropriations.  . 
207.Government strategic and performance plans on a biennial basis 
(a)Strategic PlansSection 306 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2010; 
(2)in subsection (b)— 
(A)by striking at least every three years and all that follows thereafter and inserting at least every 4 years, except that strategic plans submitted by September 30, 2010, shall be updated and revised by September 30, 2012; and 
(B)by striking five years forward and inserting six years forward; and 
(3)in subsection (c), by inserting a comma after section the second place it appears and adding including a strategic plan submitted by September 30, 2010, meeting the requirements of subsection (a). 
(b)Budget Contents and Submission to CongressParagraph (28) of section 1105(a) of title 31, United States Code, is amended by striking beginning with fiscal year 1999, a and inserting beginning with fiscal year 2012, a biennial. 
(c)Performance PlansSection 1115 of title 31, United States Code, is amended— 
(1)in subsection (a)— 
(A)in the matter before paragraph (1) by striking an annual and inserting a biennial; 
(B)in paragraph (1) by inserting after program activity the following: for both years 1 and 2 of the biennial plan; 
(C)in paragraph (5) by striking and after the semicolon; 
(D)in paragraph (6) by striking the period and inserting a semicolon; and inserting and after the inserted semicolon; and 
(E)by adding after paragraph (6) the following: 
 
(7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle. ; 
(2)in subsection (d) by striking annual and inserting biennial; and 
(3)in paragraph (6) of subsection (g) by striking annual and inserting biennial. 
(d)Managerial Accountability and FlexibilitySection 9703 of title 31, United States Code, relating to managerial accountability, is amended— 
(1)in subsection (a)— 
(A)in the first sentence by striking annual; and 
(B)by striking section 1105(a)(29) and inserting section 1105(a)(28); 
(2)in subsection (e)— 
(A)in the first sentence by striking one or before two years; 
(B)in the second sentence by striking a subsequent year and inserting for a subsequent 2-year period; and 
(C)in the third sentence by striking three and inserting four. 
(e)Strategic PlansSection 2802 of title 39, United States Code, is amended— 
(1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2010; 
(2)in subsection (b), by striking at least every three years and inserting at least every 4 years except that strategic plans submitted by September 30, 2010, shall be updated and revised by September 30, 2013; 
(3)in subsection (b), by striking five years forward and inserting six years forward; and 
(4)in subsection (c), by inserting a comma after section the second place it appears and inserting including a strategic plan submitted by September 30, 2010, meeting the requirements of subsection (a). 
(f)Performance PlansSection 2803(a) of title 39, United States Code, is amended— 
(1)in the matter before paragraph (1), by striking an annual and inserting a biennial; 
(2)in paragraph (1), by inserting after program activity the following: for both years 1 and 2 of the biennial plan; 
(3)in paragraph (5), by striking and after the semicolon; 
(4)in paragraph (6), by striking the period and inserting ; and; and 
(5)by adding after paragraph (6) the following: 
 
(7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle. . 
(g)Committee Views of Plans and ReportsSection 301(d) of the Congressional Budget Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of the Senate or the House of Representatives shall review the strategic plans, performance plans, and performance reports, required under section 306 of title 5, United States Code, and sections 1115 and 1116 of title 31, United States Code, of all agencies under the jurisdiction of the committee. Each committee may provide its views on such plans or reports to the Committee on the Budget of the applicable House.. 
208.Biennial appropriation bills 
(a)In the House of RepresentativesClause 2(a) of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(3)
(A)Except as provided by subdivision (B), an appropriation may not be reported in a general appropriation bill (other than a supplemental appropriation bill), and may not be in order as an amendment thereto, unless it provides new budget authority or establishes a level of obligations under contract authority for each fiscal year of a biennium. 
(B)Subdivision (A) does not apply with respect to an appropriation for a single fiscal year for any program, project, or activity if the bill or amendment thereto containing that appropriation includes a provision expressly stating the following: Congress finds that no additional funding beyond one fiscal year will be required and the [Insert name of applicable program, project, or activity] will be completed or terminated after the amount provided has been expended.. 
(C)For purposes of paragraph (b), the statement set forth in subdivision (B) with respect to an appropriation for a single fiscal year for any program, project, or activity may be included in a general appropriation bill or amendment thereto. . 
(b)Conforming AmendmentClause 5(b)(1) of rule XXII of the House of Representatives is amended by striking or (C) and inserting or (3) or 2(C). 
209.Assistance by Federal agencies to standing committees of the Senate and the House of Representatives 
(a)Information Regarding Agency Appropriations RequestsTo assist each standing committee of the House of Representatives and the Senate in carrying out its responsibilities, the head of each Federal agency which administers the laws or parts of laws under the jurisdiction of such committee shall provide to such committee such studies, information, analyses, reports, and assistance as may be requested by the chairman and ranking minority member of the committee. 
(b)Information Regarding Agency Program AdministrationTo assist each standing committee of the House of Representatives and the Senate in carrying out its responsibilities, the head of any agency shall furnish to such committee documentation, containing information received, compiled, or maintained by the agency as part of the operation or administration of a program, or specifically compiled pursuant to a request in support of a review of a program, as may be requested by the chairman and ranking minority member of such committee. 
(c)Summaries by Comptroller GeneralWithin 30 days after the receipt of a request from a chairman and ranking minority member of a standing committee having jurisdiction over a program being reviewed and studied by such committee under this section, the Comptroller General of the United States shall furnish to such committee summaries of any audits or reviews of such program which the Comptroller General has completed during the preceding 6 years. 
(d)Congressional AssistanceConsistent with their duties and functions under law, the Comptroller General of the United States, the Director of the Congressional Budget Office, and the Director of the Congressional Research Service shall continue to furnish (consistent with established protocols) to each standing committee of the House of Representatives or the Senate such information, studies, analyses, and reports as the chairman and ranking minority member may request to assist the committee in conducting reviews and studies of programs under this section. 
IIIDISCRETIONARY SPENDING LIMITS 
ASpending Limits 
301.Discretionary spending limits 
(a)Discretionary Spending LimitsSection 251 of the Balanced Budget and Emergency Deficit Control of Act of 1985 is amended to read as follows: 
 
(a)Discretionary Spending LimitsThe total level of discretionary spending for all non-security discretionary spending programs, projects, and activities means, in any fiscal year in which there is a deficit through fiscal year 2020, an amount of non-security discretionary spending outlays not exceeding the levels for fiscal year 2008 as adjusted for inflation. 
(b)Non-Security spendingIn this section, the term non-security discretionary spending means discretionary spending other than spending for the Department of Defense, the Department of Veterans Affairs, homeland security activities, and intelligence related activities within the Department of State. 
(c)Timing of Sequestration ReportWithin 15 calendar days after Congress adjourns to end a session OMB shall issue a final spending reduction report to reduce an excess spending amount. 
(d)Spending Reduction OrderA spending reduction ordered pursuant to subsection (b) shall be implemented using the procedures set forth in section 256. .  
(b)Conforming AmendmentThe item relating to section 251 in the table of contents set forth in 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows: 
 
 
Sec. 251. Discretionary spending limits.  .  
BReports and Orders  
311.Reports and ordersSection 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows: 
 
254.Reports and Orders 
(a)Timetable 
 
 
 
Date:Action to be completed:  
5 days before the President’s budget submissionCBO sequestration preview report.  
President’s budget submissionOMB sequestration preview report.  
August 10CBO sequestration update report.  
August 20OMB sequestration update report.  
10 days after end of sessionCBO sequestration final report.  
15 days after end of sessionOMB sequestration final report; Presidential order.     
(b)Submission and Availability of ReportsEach report required by this section shall be submitted to the Budget Committees of the House of Representatives and the Senate. On the following day a notice of the report shall be printed in the Federal Register. 
(c)Sequestration Preview Reports 
(1)Reporting requirementOn the dates specified in subsection (a), OMB and CBO shall issue a preview report regarding discretionary sequestration based on laws enacted through those dates. 
(2)Discretionary spending limit sequestration reportThe preview reports shall set forth estimates for the current year and each subsequent year through 2019 of the applicable discretionary spending limits and an explanation of any adjustments in such limits under section 251. 
(3)Explanation of differencesThe OMB reports shall explain the differences between OMB and CBO estimates for each item set forth in this subsection. 
(d)Sequestration Update ReportsOn the dates specified in subsection (a), OMB and CBO shall issue a sequestration update report, reflecting laws enacted through those dates, containing all of the information required in the sequestration preview reports. 
(e)Final Sequestration Reports 
(1)Reporting requirementOn the dates specified in subsection (a), OMB and CBO shall issue a final sequestration report, updated to reflect laws enacted through those dates. 
(2)Discretionary spending sequestration reportsThe final reports shall set forth estimates for each of the following: 
(A)For the current year and each subsequent year the applicable discretionary spending limits for each category and an explanation of any adjustments in such limits under section 251. 
(B)For the current year and the budget year the estimated new budget authority and outlays for each category and the breach, if any, in each category. 
(C)For each category for which a sequestration is required, the sequestration percentages necessary to achieve the required reduction. 
(D)For the budget year, for each account to be sequestered, estimates of the baseline level of budgetary resources subject to sequestration and resulting outlays and the amount of budgetary resources to be sequestered and resulting outlay reductions. 
(3)Explanation of differencesThe OMB report shall explain any differences between OMB and CBO estimates of the amount of any required sequestration percentage. The OMB report shall also explain differences in the amount of sequesterable resources for any budget account to be reduced if such difference is greater than $5,000,000. 
(4)Presidential orderOn the date specified in subsection (a), if in its final sequestration report OMB estimates that any sequestration is required, the President shall issue an order fully implementing without change all sequestrations required by the OMB calculations set forth in that report. This order shall be effective on issuance. 
(f)Within-Session Sequestration ReportsIf an appropriation for a fiscal year in progress is enacted (after Congress adjourns to end the session for that budget year and before July 1 of that fiscal year) that causes a breach, 10 days later CBO shall issue a report containing the information required in subsection (e)(2). Fifteen days after enactment, OMB shall issue a report containing the information required in subsections (e)(2) and (e)(4). On the same day as the OMB report, the President shall issue an order fully implementing without change all sequestrations required by the OMB calculations set forth in that report. This order shall be effective on issuance. 
(g)GAO Compliance ReportUpon request of the Committee on the Budget of the House of Representatives or the Senate, the Comptroller General shall submit to the Congress and the President a report on— 
(1)the extent to which each order issued by the President under this section complies with all of the requirements contained in this part, either certifying that the order fully and accurately complies with such requirements or indicating the respects in which it does not; and 
(2)the extent to which each report issued by OMB or CBO under this section complies with all of the requirements contained in this part, either certifying that the report fully and accurately complies with such requirements or indicating the respects in which it does not. 
(h)Low-Growth ReportAt any time, CBO shall notify the Congress if— 
(1)during the period consisting of the quarter during which such notification is given, the quarter preceding such notification, and the 4 quarters following such notification, CBO or OMB has determined that real economic growth is projected or estimated to be less than zero with respect to each of any 2 consecutive quarters within such period; or 
(2)the most recent of the Department of Commerce’s advance preliminary or final reports of actual real economic growth indicate that the rate of real economic growth for each of the most recently reported quarter and the immediately preceding quarter is less than one percent. 
(i)Economic and Technical AssumptionsIn all reports required by this section, OMB shall use the same economic and technical assumptions as used in the most recent budget submitted by the President under section 1105(a) of title 31, United States Code . 
312.Spending limits enforcement 
(a)Conforming Amendments to Section 312Section 312 of the Congressional Budget Act of 1974 is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)Budget Committee DeterminationsFor purposes of this title, the levels of new budget authority, outlays, direct spending, deficits, revenues, and debt, or the increases or decreases of such levels for purpose of section 303, shall be determined on the basis of estimates made by the Committee on the Budget of the House of Representatives or the Senate, as applicable. . 
(2)by striking subsections (b) and (c) and redesignating subsections (d), (e), and (f) as (h), (i), and (j). 
(b)Enforcement Amendments to Section 312Section 312 of the Congressional Budget Act of 1974 is further amended by adding at the end the following new subsections after subsection (a): 
 
(b)Discretionary Spending Limit Point of OrderIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, concurrent resolution, or conference report that— 
(1)causes the discretionary spending limits for the budget year to be breached; 
(2)increases the discretionary spending limits for the budget year or any ensuing fiscal year; or 
(3)includes any provision that has the effect of modifying the application of section 251 of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(c)Sequestration ApplicationIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, concurrent resolution, or conference report that— 
(1)includes any provision that has the effect of modifying the application of section 256 of the Balanced Budget and Emergency Deficit Control Act of 1985 to any program subject to sequestration or exempt from sequestration; and 
(2)includes any provision that has the effect of modifying the application of section 251 to any program subject to sequestration or exempt from sequestration. 
(d)Waiver or SuspensionThe provisions of this section may be waived or suspended: 
(1)In the SenateIn the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn. 
(2)In the House of RepresentativesIn the House of Representatives: 
(A)Only by a rule or order proposing only to waive such provisions by an affirmative vote of two-thirds of the Members, duly chosen and sworn. 
(B)It shall not be in order to consider a rule or order that waives the application of subparagraph (A). 
(C)It shall not be in order for the Speaker to entertain a motion to suspend the application of this section under clause 1 of rule XV of the Rules of the House of Representatives. . 
313.Spending reduction order 
(a)In GeneralSection 256 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows: 
 
256.Spending Reduction Order 
(a)ApplicationA spending reduction order issued pursuant to this part shall apply to eliminate breaches of the limits set forth in sections 251 (discretionary spending limits). 
(b)General RulesOMB shall include in its final spending sequestration report a requirement that each nonexempt spending account shall be reduced by an amount of budget authority calculated by multiplying the baseline level of budgetary resources in that account at that time by the uniform percentage necessary to reduce outlays sufficient to eliminate an excess spending amount. 
(c)Discretionary Spending Sequestration 
(1)Eliminating a breachEach nonexempt account shall be reduced by an amount of budget authority calculated by multiplying the baseline level of budgetary resources subject to sequestration in that account at that time by the uniform percentage necessary to eliminate a breach by— 
(A)first, calculating the uniform percentage necessary to eliminate a breach in new budget authority, if any, and 
(B)second, if any breach in outlays remains, increasing the uniform percentage to a level sufficient to eliminate that breach. 
(2)Emergency spending above the reserve fundAn amount of budget authority and the outlays flowing therefrom designated in statute as an emergency that is above level in the emergency reserve fund as calculated in Section 317(b) of the Congressional Budget Act of 1974 shall count toward the discretionary spending limits. 
(3)Part-year appropriationsIf, on the date specified in paragraph (1), there is in effect an Act making or continuing appropriations for part of a fiscal year for any budget account, then the dollar sequestration calculated for that account under paragraph (2) shall be subtracted from—(A) the annualized amount otherwise available by law in that account under that or a subsequent part-year appropriation; and (B) when a full-year appropriation for that account is enacted, from the amount otherwise provided by the full year appropriation. 
(4)Look-backIf, after June 30, an appropriation for the fiscal year in progress is enacted that causes a breach for that year, the discretionary spending limits for the next fiscal year shall be reduced by the amount of the breach. 
(5)Within-session sequestrationIf an appropriation for a fiscal year in progress is enacted (after Congress adjourns to end the session for that budget year and before July 1 of that fiscal year) that causes a breach for that year (after taking into account any prior sequestration of amounts), 15 days later there shall be a sequestration to eliminate that breach following the procedures set forth in paragraphs (2) through (3). 
(6)Estimates 
(A)CBO estimatesAs soon as practicable after Congress completes action on any discretionary appropriation, CBO, after consultation with the Committees on the Budget of the House of Representatives and the Senate, shall provide OMB with an estimate of the amount of discretionary new budget authority and outlays for the current year (if any) and the budget year provided by that legislation. 
(B)OMB estimatesNot later than seven calendar days (excluding Saturdays, Sundays, and legal holidays) after the date of enactment of any discretionary appropriation, OMB shall transmit a report to the House of Representatives and to the Senate containing the CBO estimate of that legislation, an OMB estimate of the amount of discretionary new budget authority and outlays for the current year (if any) and the budget year provided by that legislation, and an explanation of any difference between the two estimates. 
(C)Explanation of differences between OMB and CBO estimatesIf OMB determines that there is a significant difference between OMB and CBO reports prepared pursuant to subparagraph (A) and (B), OMB shall consult with the Committees on the Budget of the House of Representatives and the Senate regarding that difference and that consultation shall include, to extent practicable, written communication to those committees that affords such committees the opportunity to comment before the issuance of the report. 
(D)Assumptions and guidelinesOMB estimates under this paragraph shall be made using current economic and technical assumptions. OMB shall use the OMB estimates transmitted to the Congress under this paragraph. OMB and CBO shall prepare estimates under this paragraph in conformance with scorekeeping guidelines determined after consultation among the House of Representatives and Senate Committees on the Budget, CBO, and OMB. 
(E)Annual appropriationsFor purposes of this paragraph, amounts provided by annual appropriations shall include any new budget authority and outlays for the current year (if any) and the budget year in accounts for which funding is provided in that legislation that result from previously enacted legislation. 
(d)Discretionary sequestration limitationIf appropriations for a fiscal year do not require a sequester pursuant to the discretionary spending limits set forth in this Act, discretionary accounts shall not be subject to sequestration under sections 252A, 252B, or 253. 
(e)Expedited consideration of spending reduction bill 
(1)Introduction 
(A)Reconvening 
(i)In the House of RepresentativesUpon receipt of a spending reduction bill (referred to in this section as a spending reduction bill) under section 252A(b), the Speaker, if the House would otherwise be adjourned, shall notify the Members of the House that, pursuant to this subsection, the House shall convene not later than two weeks after the receipt of the spending reduction bill. 
(ii)In the Senate 
(I)ConveningUpon receipt of a spending reduction bill, if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this section, the Senate shall convene not later two weeks after receipt of the spending reduction bill. 
(II)AdjourningNo concurrent resolution adjourning the Senate for more than 3 days shall be in order until the Senate votes on passage of the spending reduction bill. 
(B)Introduction of spending reduction billThe spending reduction bill, upon receipt by the Congress, shall be introduced not later two weeks after the receipt of the spending reduction bill, in the Senate and in the House of Representatives by the majority leader of each House of Congress, for himself, the minority leader of each House of Congress, for himself, or any member of the House designated by the majority leader or minority leader. If the spending reduction bill is not introduced in accordance with the preceding sentence in either House of Congress, then any Member of that House may introduce the spending reduction bill on any day thereafter. Upon introduction, the spending reduction bill shall be referred to the appropriate committees under subparagraph (C). 
(C)Committee considerationA spending reduction bill introduced in either House of Congress shall be jointly referred to the committee or committees of jurisdiction and the Committee on the Budget of that House, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 7 calendar days after the date of introduction of the bill in that House, or the first day thereafter on which that House is in session. If any committee fails to report the bill within that period, that committee shall be automatically discharged from consideration of the bill, and the bill shall be placed on the appropriate calendar. 
(2)Expedited procedures 
(A)Fast track consideration in House of Representatives 
(i)Proceeding to considerationIt shall be in order, not later than 2 days of session after the date on which a spending reduction bill is reported or discharged from all committees to which it was referred, for the majority leader of the House of Representatives or the majority leader's designee, to move to proceed to the consideration of the spending reduction bills. It shall also be in order for any Member of the House of Representatives to move to proceed to the consideration of the spending reduction bills at any time after the conclusion of such 2-day period. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the spending reduction bills. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(ii)ConsiderationA spending reduction bill shall be considered as read. All points of order against a spending reduction bill and against its consideration are waived. The previous question shall be considered as ordered on a spending reduction bill to its passage without intervening motion except 100 hours of debate equally divided and controlled by the proponent and an opponent, and any motion to limit debate. A motion to reconsider the vote on passage of a spending reduction bill shall not be in order. 
(iii)AppealsAppeals from decisions of the chair relating to the application of the Rules of the House of Representatives to the procedure relating to a spending reduction bill shall be decided without debate. 
(iv)Application of house rulesExcept to the extent specifically provided in paragraph (2)(A), consideration of a spending reduction bill shall be governed by the Rules of the House of Representatives. It shall not be in order in the House of Representatives to consider any spending reduction bill introduced pursuant to the provisions of this subsection under a suspension of the rules pursuant to Clause 1 of House Rule XV, or under a special rule reported by the House Committee on Rules. 
(v)No amendmentsNo amendment to a spending reduction bill shall be in order in the House of Representatives. 
(vi)Vote on passageImmediately following the conclusion of consideration of a spending reduction bill, the vote on passage of a spending reduction bill shall occur without any intervening action or motion, requiring an affirmative vote of the majority of the Members, duly chosen and sworn. If the spending reduction bill is passed, the Clerk of the House of Representatives shall cause the bill to be transmitted to the Senate before the close of the next day of session of the House. The vote on passage on both spending reduction bills shall occur not later than 1 month after the date on which a spending reduction bill is reported or discharged from all committees to which it was referred. 
(vii)VoteThe House Committee on Rules may not report a rule or order that would have the effect of causing a spending reduction bill to be approved by a vote of less than the majority of the Members, duly chosen and sworn. 
(B)Fast track consideration in Senate 
(i)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which a spending reduction bill is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader's designee to move to proceed to the consideration of a spending reduction bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of a spending reduction bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to a spending reduction bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of a spending reduction bill is agreed to, the spending reduction bill shall remain the unfinished business until disposed of. 
(ii)DebateAll points of order against a spending reduction bill and against consideration of a spending reduction bill are waived. Consideration of a spending reduction bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 100 hours. Debate shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate on a spending reduction bill is in order, shall require an affirmative vote of the majority of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of a spending reduction bill, including time used for quorum calls and voting, shall be counted against the total 100 hours of consideration. 
(iii)No amendmentsAn amendment to a spending reduction bill, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the spending reduction bill, is not in order. 
(iv)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on a spending reduction bill, and a single quorum call at the conclusion of the debate if requested. Passage shall require an affirmative vote of the majority of the Members, duly chosen and sworn. The vote on passage shall of both spending reduction bills shall occur not later than 1 month after the date on which a spending reduction bill is reported or discharged from all committees to which it was referred. 
(v)AdjournmentIf, after 1 month from the date on which a spending reduction bill is reported or discharged from all committees to which it was referred, either House has failed to adopt a motion to proceed to the spending reduction bill, paragraph (1)(A)(ii)(II) shall not apply. 
(vi)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a spending reduction bill shall be decided without debate. 
(C)Rules to coordinate action with other house 
(i)ReferralIf, before the passage by 1 House of a spending reduction bill of that House, that House receives from the other House a spending reduction bill, then the spending reduction bill of the other House shall not be referred to a committee and shall immediately be placed on the calendar. 
(ii)ProcedureIf the Senate receives the spending reduction bill passed by the House of Representatives before the Senate has voted on passage of the spending reduction bill— 
(I)the procedure in the Senate shall be the same as if no spending reduction bill had been received from House of Representatives; and 
(II)the vote on passage in the Senate shall be on the spending reduction bill of the House of Representatives. 
(iii)Treatment of spending reduction bill of other houseIf 1 House fails to introduce or consider a spending reduction bill under this section, the spending reduction bill of the other House shall be entitled to expedited floor procedures under this section. 
(iv)Treatment of companion measures in the SenateIf following passage of the spending reduction bill in the Senate, the Senate then receives the spending reduction bill from the House of Representatives, the House-passed spending reduction bill shall not be debatable. The vote on passage of the spending reduction bill in the Senate shall be considered to be the vote on passage of the spending reduction bill received from the House of Representatives. 
(v)VetoesIf the President vetoes the spending reduction bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees. 
(3)SuspensionNo motion to suspend the application of this subsection shall be in order in the Senate or in the House of Representatives. . 
(b)Low-Growth AmendmentAmend section 258(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 to read as follows: 
 
(b)Suspension of Sequestration ProceduresUpon the enactment of a declaration of war or a joint resolution described in subsection (a)— 
(1)the subsequent issuance of any sequestration report to enforce the spending limits in section 252B or the Deficit Limits in section 253 order is precluded; 
(2)sections 302(f), 310(d), 311(a), of the Congressional Budget Act of 1974 are suspended; and 
(3)section 1103 of title 31, United States Code, is suspended. . 
(c)Technical and Conforming Amendments
(1)RepealsSection 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 is repealed. 
(2)Conforming amendmentThe item relating to section 256 in the table of contents set forth in section 250(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as follows: 
 
 
Sec. 256. Spending reduction order.  . 
IVLegislative Line-Item Veto 
401.Short titleThis subtitle may be cited as the Legislative Line-Item Veto Act of 2009. 
402.Legislative line-item veto 
(a)In GeneralTitle X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B (except for sections 1016 and 1013, which are redesignated as sections 1020 and 1021, respectively) and part C and inserting the following: 
 
BLegislative Line-Item Veto 
1011.Line-item veto authority
(a)Proposed CancellationsWithin 45 calendar days after the enactment of any bill or joint resolution providing any discretionary budget authority, item of direct spending, limited tariff benefit, or targeted tax benefit, the President may propose, in the manner provided in subsection (b), the cancellation of any dollar amount of such discretionary budget authority, item of direct spending, or targeted tax benefit. If the 45 calendar-day period expires during a period where either House of Congress stands adjourned sine die at the end of a Congress or for a period greater than 45 calendar days, the President may propose a cancellation under this section and transmit a special message under subsection (b) on the first calendar day of session following such a period of adjournment. 
(b)Transmittal of Special Message 
(1)Special message 
(A)In generalThe President may transmit to the Congress a special message proposing to cancel any dollar amounts of discretionary budget authority, items of direct spending, limited tariff benefits, or targeted tax benefits. 
(B)Contents of special messageEach special message shall specify, with respect to the discretionary budget authority, items of direct spending proposed, limited tariff benefits, or targeted tax benefits to be canceled— 
(i)the dollar amount of discretionary budget authority, the specific item of direct spending (that OMB, after consultation with CBO, estimates to increase budget authority or outlays as required by section 1017(9)), the limited tariff benefit, or the targeted tax benefit that the President proposes be canceled; 
(ii)any account, department, or establishment of the Government to which such discretionary budget authority is available for obligation, and the specific project or governmental functions involved; 
(iii)the reasons why such discretionary budget authority, item of direct spending, limited tariff benefit, or targeted tax benefit should be canceled; 
(iv)to the maximum extent practicable, the estimated fiscal, economic, and budgetary effect (including the effect on outlays and receipts in each fiscal year) of the proposed cancellation; 
(v)to the maximum extent practicable, all facts, circumstances, and considerations relating to or bearing upon the proposed cancellation and the decision to propose the cancellation, and the estimated effect of the proposed cancellation upon the objects, purposes, or programs for which the discretionary budget authority, item of direct spending, limited tariff benefit, or the targeted tax benefit is provided; 
(vi)a numbered list of cancellations to be included in an approval bill that, if enacted, cancels discretionary budget authority, items of direct spending, limited tariff benefit, or targeted tax benefits proposed in that special message; and 
(vii)if the special message is transmitted subsequent to or at the same time as another special message, a detailed explanation why the proposed cancellations are not substantially similar to any other proposed cancellation in such other message. 
(C)Duplicative proposals prohibitedThe President may not propose to cancel the same or substantially similar discretionary budget authority, item of direct spending, limited tariff benefit, or targeted tax benefit more than one time under this Act. 
(D)Maximum number of special messagesThe President may not transmit to the Congress more than 5 special messages under this subsection related to any bill or joint resolution described in subsection (a), but may transmit not more than 10 special messages for any omnibus budget reconciliation or appropriation measure. 
(2)Enactment of approval bill 
(A)Deficit reductionAmounts of budget authority, items of direct spending, limited tariff benefit, or targeted tax benefits which are canceled pursuant to enactment of a bill as provided under this section shall be dedicated only to reducing the deficit or increasing the surplus. 
(B)Adjustment of levels in the joint resolution on the budgetNot later than 5 days after the date of enactment of an approval bill as provided under this section, the chairs of the Committees on the Budget of the Senate and the House of Representatives shall revise allocations and aggregates and other appropriate levels under the appropriate joint resolution on the budget to reflect the cancellation, and the applicable committees shall report revised suballocations pursuant to section 302(b), as appropriate. 
(C)Adjustments to statutory limitsAfter enactment of an approval bill as provided under this section, the Office of Management and Budget shall revise applicable limits under the Balanced Budget and Emergency Deficit Control Act of 1985, as appropriate. 
(D)Trust funds and special fundsNotwithstanding subparagraph (A), nothing in this part shall be construed to require or allow the deposit of amounts derived from a trust fund or special fund which are canceled pursuant to enactment of a bill as provided under this section to any other fund. 
1012.Procedures for expedited consideration
(a)Expedited Consideration 
(1)In generalThe majority leader or minority leader of each House or his designee shall (by request) introduce an approval bill as defined in section 1017 not later than the third day of session of that House after the date of receipt of a special message transmitted to the Congress under section 1011(b). If the bill is not introduced as provided in the preceding sentence in either House, then, on the fourth day of session of that House after the date of receipt of the special message, any Member of that House may introduce the bill. 
(2)Consideration in the House of Representatives 
(A)Referral and reportingAny committee of the House of Representatives to which an approval bill is referred shall report it to the House of Representatives without amendment not later than the seventh legislative day after the date of its introduction. If a committee fails to report the bill within that period or the House of Representatives has adopted a joint resolution providing for adjournment sine die at the end of a Congress, such committee shall be automatically discharged from further consideration of the bill and it shall be placed on the appropriate calendar. 
(B)Proceeding to considerationAfter an approval bill is reported by or discharged from committee or the House of Representatives has adopted a joint resolution providing for adjournment sine die at the end of a Congress, it shall be in order to move to proceed to consider the approval bill in the House of Representatives within two legislative days after the day on which the proponent announces his intention to offer the motion. Such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed with respect to that special message. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(C)ConsiderationThe approval bill shall be considered as read. All points of order against an approval bill and against its consideration are waived. The previous question shall be considered as ordered on an approval bill to its passage without intervening motion except five hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the bill. A motion to reconsider the vote on passage of the bill shall not be in order. 
(D)Senate billAn approval bill received from the Senate shall not be referred to committee. 
(3)Consideration in the Senate 
(A)Motion to proceed to considerationA motion to proceed to the consideration of a bill under this subsection in the Senate shall not be debatable. It shall not be in order to move to reconsider the vote by which the motion to proceed is agreed to or disagreed to. 
(B)Limits on debateDebate in the Senate on a bill under this subsection, and all debatable motions and appeals in connection therewith (including debate pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and controlled in the usual form. 
(C)AppealsDebate in the Senate on any debatable motion or appeal in connection with a bill under this subsection shall be limited to not more than 1 hour, to be equally divided and controlled in the usual form. 
(D)Motion to limit debateA motion in the Senate to further limit debate on a bill under this subsection is not debatable. 
(E)Motion to recommitA motion to recommit a bill under this subsection is not in order. 
(F)Consideration of the House of Representatives bill 
(i)In generalIf the Senate has received the House of Representatives companion bill to the bill introduced in the Senate prior to the vote required under paragraph (1)(C), then the Senate may consider, and the vote under paragraph (1)(c) may occur on, the House of Representatives companion bill. 
(ii)Procedure after vote on senate billIf the Senate votes, pursuant to paragraph (1)(C), on the bill introduced in the Senate, then immediately following that vote, or upon receipt of the House of Representatives companion bill, the House of Representatives bill shall be deemed to be considered, read the third time, and the vote on passage of the Senate bill shall be considered to be the vote on the bill received from the House of Representatives. 
(b)Amendments ProhibitedNo amendment to, or motion to strike a provision from, a bill considered under this section shall be in order in either the Senate or the House of Representatives. 
1013.Presidential deferral authority
(a)Temporary Presidential Authority To Withhold Discretionary Budget Authority 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may direct that any dollar amount of discretionary budget authority to be canceled in that special message shall not be made available for obligation for a period not to exceed 45 calendar days from the date the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall make any dollar amount of discretionary budget authority deferred pursuant to paragraph (1) available at a time earlier than the time specified if he determines that continuation of the deferral not further the purposes of this Act. 
(b)Temporary Presidential Authority To Suspend Direct Spending 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may suspend the implementation of any item of direct spending proposed to be canceled in that special message for a period not to exceed 45 calendar days from the date the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall terminate the suspension of any item of direct spending at a time earlier than the time specified if he determines that continuation of the suspension will not further the purposes of this Act. 
(c)Temporary Presidential Authority To Suspend a Limited Tariff Benefit 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may suspend the implementation of any limited tariff benefit proposed to be canceled in that special message for a period not to exceed 45 calendar days from the date the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall terminate the suspension of any limited tariff benefit at a time earlier than the time specified if he determines that continuation of the suspension will not further the purposes of this Act. 
(d)Temporary Presidential Authority To Suspend a Targeted Tax Benefit 
(1)In generalAt the same time as the President transmits to the Congress a special message pursuant to section 1011(b), the President may suspend the implementation of any targeted tax benefit proposed to be repealed in that special message for a period not to exceed 45 calendar days from the date the President transmits the special message to the Congress. 
(2)Early availabilityThe President shall terminate the suspension of any targeted tax benefit at a time earlier than the time specified if he determines that continuation of the suspension will not further the purposes of this Act. 
(e)Extension of 45-Day PeriodThe President may transmit to the Congress not more than one supplemental special message to extend the period to suspend the implementation of any discretionary budget authority, item of direct spending, limited tariff benefit, or targeted tax benefit, as applicable, by an additional 45 calendar days. Any such supplemental message may not be transmitted to the Congress before the 40th day of the 45-day period set forth in the preceding message or later than the last day of such period. 
1014.Identification of targeted tax benefits
(a)StatementThe chairman of the Committee on Ways and Means of the House of Representatives and the chairman of the Committee on Finance of the Senate acting jointly (hereafter in this subsection referred to as the chairmen) shall review any revenue or reconciliation bill or joint resolution which includes any amendment to the Internal Revenue Code of 1986 that is being prepared for filing by a committee of conference of the two Houses, and shall identify whether such bill or joint resolution contains any targeted tax benefits. The chairmen shall provide to the committee of conference a statement identifying any such targeted tax benefits or declaring that the bill or joint resolution does not contain any targeted tax benefits. Any such statement shall be made available to any Member of Congress by the chairmen immediately upon request. 
(b)Statement Included in Legislation 
(1)In generalNotwithstanding any other rule of the House of Representatives or any rule or precedent of the Senate, any revenue or reconciliation bill or joint resolution which includes any amendment to the Internal Revenue Code of 1986 reported by a committee of conference of the two Houses may include, as a separate section of such bill or joint resolution, the information contained in the statement of the chairmen, but only in the manner set forth in paragraph (2). 
(2)ApplicabilityThe separate section permitted under subparagraph (A) shall read as follows: Section 1021 of the Congressional Budget and Impoundment Control Act of 1974 shall ______ apply to ________., with the blank spaces being filled in with— 
(A)in any case in which the chairmen identify targeted tax benefits in the statement required under subsection (a), the word only in the first blank space and a list of all of the specific provisions of the bill or joint resolution in the second blank space; or 
(B)in any case in which the chairmen declare that there are no targeted tax benefits in the statement required under subsection (a), the word not in the first blank space and the phrase any provision of this Act in the second blank space. 
(c)Identification in Revenue EstimateWith respect to any revenue or reconciliation bill or joint resolution with respect to which the chairmen provide a statement under subsection (a), the Joint Committee on Taxation shall— 
(1)in the case of a statement described in subsection (b)(2)(A), list the targeted tax benefits in any revenue estimate prepared by the Joint Committee on Taxation for any conference report which accompanies such bill or joint resolution, or 
(2)in the case of a statement described in 13 subsection (b)(2)(B), indicate in such revenue estimate that no provision in such bill or joint resolution has been identified as a targeted tax benefit. 
(d)President’s AuthorityIf any revenue or reconciliation bill or joint resolution is signed into law— 
(1)with a separate section described in subsection (b)(2), then the President may use the authority granted in this section only with respect to any targeted tax benefit in that law, if any, identified in such separate section; or 
(2)without a separate section described in subsection (b)(2), then the President may use the authority granted in this section with respect to any targeted tax benefit in that law. 
1015.Treatment of cancellationsThe cancellation of any dollar amount of discretionary budget authority, item of direct spending, limited tariff benefit, or targeted tax benefit shall take effect only upon enactment of the applicable approval bill. If an approval bill is not enacted into law before the end of the applicable period under section 1013, then all proposed cancellations contained in that bill shall be null and void and any such dollar amount of discretionary budget authority, item of direct spending, limited tariff benefit, or targeted tax benefit shall be effective as of the original date provided in the law to which the proposed cancellations applied. 
1016.Reports by Comptroller GeneralWith respect to each special message under this part, the Comptroller General shall issue to the Congress a report determining whether any discretionary budget authority is not made available for obligation or item of direct spending, limited tariff benefit, or targeted tax benefit continues to be suspended after the deferral authority set forth in section 1013 of the President has expired. 
1017.DefinitionsAs used in this part: 
(1)Appropriation lawThe term appropriation law means an Act referred to in section 105 of title 1, United States Code, including any general or special appropriation Act, or any Act making supplemental, deficiency, or continuing appropriations, that has been signed into law pursuant to Article I, section 7, of the Constitution of the United States. 
(2)Approval billThe term approval bill means a bill or joint resolution which only approves proposed cancellations of dollar amounts of discretionary budget authority, items of new direct spending, limited tariff benefits, or targeted tax benefits in a special message transmitted by the President under this part and— 
(A)the title of which is as follows: A bill approving the proposed cancellations transmitted by the President on ___, the blank space being filled in with the date of transmission of the relevant special message and the public law number to which the message relates; 
(B)which does not have a preamble; 
(C)which provides only the following after the enacting clause: That the Congress approves of proposed cancellations ___, the blank space being filled in with a list of the cancellations contained in the President’s special message, as transmitted by the President in a special message on ____, the blank space being filled in with the appropriate date, regarding ____., the blank space being filled in with the public law number to which the special message relates; 
(D)which only includes proposed cancellations that are estimated by CBO to meet the definition of discretionary budgetary authority or items of direct spending, or limited tariff benefits, or that are identified as targeted tax benefits pursuant to section 1014; 
(E)if any proposed cancellation other than discretionary budget authority or targeted tax benefits is estimated by CBO to not meet the definition of item of direct spending, then the approval bill shall include at the end: The President shall cease the suspension of the implementation of the following under section 1013 of the Impoundment Control Act of 1974: _____, the blank space being filled in with the list of such proposed cancellations; and 
(F)if no CBO estimate is available, then the entire list of legislative provisions proposed by the President is inserted in the second blank space in subparagraph (C). 
(3)Calendar dayThe term calendar day means a standard 24-hour period beginning at midnight. 
(4)Cancel or cancellationThe terms cancel or cancellation means to prevent— 
(A)budget authority from having legal force or effect; 
(B)in the case of entitlement authority, to prevent the specific legal obligation of the United States from having legal force or effect; 
(C)in the case of the food stamp program, to prevent the specific provision of law that provides such benefit from having legal force or effect; 
(D)a limited tariff benefit from having legal force or effect, and to make any necessary, conforming statutory change to ensure that such limited tariff benefit is not implemented; or 
(E)a targeted tax benefit from having legal force or effect, and to make any necessary, conforming statutory change to ensure that such targeted tax benefit is not implemented and that any budgetary resources are appropriately canceled. 
(5)Congressional Budget OfficeThe term CBO means the Director of the Congressional Budget Office. 
(6)Direct spendingThe term direct spending means— 
(A)budget authority provided by law (other than an appropriation law); 
(B)entitlement authority; and 
(C)the food stamp program. 
(7)Amount of discretionary budget authority
(A)Except as provided in subparagraph (B), the term dollar amount of discretionary budget authority means the entire dollar amount of budget authority— 
(i)specified in an appropriation law, or the entire dollar amount of budget authority or obligation limitation required to be allocated by a specific proviso in an appropriation law for which a specific dollar figure was not included; 
(ii)represented separately in any table, chart, or explanatory text included in the statement of managers or the governing committee report accompanying such law; 
(iii)required to be allocated for a specific program, project, or activity in a law (other than an appropriation law) that mandates the expenditure of budget authority from accounts, programs, projects, or activities for which budget authority is provided in an appropriation law; 
(iv)represented by the product of the estimated procurement cost and the total quantity of items specified in an appropriation law or included in the statement of managers or the governing committee report accompanying such law; or 
(v)represented by the product of the estimated procurement cost and the total quantity of items required to be provided in a law (other than an appropriation law) that mandates the expenditure of budget authority from accounts, programs, projects, or activities for which budget authority is provided in an appropriation law. 
(B)The term dollar amount of discretionary budget authority does not include— 
(i)direct spending; 
(ii)budget authority in an appropriation law which funds direct spending provided for in other law; 
(iii)any existing budget authority canceled in an appropriation law; or 
(iv)any restriction, condition, or limitation in an appropriation law or the accompanying statement of managers or committee reports on the expenditure of budget authority for an account, program, project, or activity, or on activities involving such expenditure. 
(8)Item of direct spendingThe term item of direct spending means any provision of law that results in an increase in budget authority or outlays for direct spending relative to the most recent levels calculated consistent with the methodology used to calculate a baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and included with a budget submission under section 1105(a) of title 31, United States Code, in the first year or the 5-year period for which the item is effective. However, such item does not include an extension or reauthorization of existing direct spending, but instead only refers to provisions of law that increase such direct spending. 
(9)Limited tariff benefitThe term limited tariff benefit means any provision of law that modifies the Harmonized Tariff Schedule of the United States in a manner that benefits 10 or fewer entities (as defined in paragraph (12)(B)). 
(10)OMBThe term OMB means the Director of the Office of Management and Budget. 
(11)Omnibus reconciliation or appropriation measureThe term omnibus reconciliation or appropriation measure means— 
(A)in the case of a reconciliation bill, any such bill that is reported to its House by the Committee on the Budget; or 
(B)in the case of an appropriation measure, any such measure that provides appropriations for programs, projects, or activities falling within 2 or more section 302(b) suballocations. 
(12)Targeted tax benefit
(A)The term targeted tax benefit means any revenue-losing provision that provides a Federal tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries (determined with respect to either present law or any provision of which the provision is a part) under the Internal Revenue Code of 1986 in any year for which the provision is in effect; 
(B)for purposes of subparagraph (A)— 
(i)all businesses and associations that are members of the same controlled group of corporations (as defined in section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a single beneficiary; 
(ii)all shareholders, partners, members, or beneficiaries of a corporation, partnership, association, or trust or estate, respectively, shall be treated as a single beneficiary; 
(iii)all employees of an employer shall be treated as a single beneficiary; 
(iv)all qualified plans of an employer shall be treated as a single beneficiary; 
(v)all beneficiaries of a qualified plan shall be treated as a single beneficiary; 
(vi)all contributors to a charitable organization shall be treated as a single beneficiary; 
(vii)all holders of the same bond issue shall be treated as a single beneficiary; and 
(viii)if a corporation, partnership, association, trust or estate is the beneficiary of a provision, the shareholders of the corporation, the partners of the partnership, the members of the association, or the beneficiaries of the trust or estate shall not also be treated as beneficiaries of such provision; 
(C)for the purpose of this paragraph, the term revenue-losing provision means any provision that is estimated to result in a reduction in Federal tax revenues (determined with respect to either present law or any provision of which the provision is a part) for any one of the two following periods— 
(i)the first fiscal year for which the provision is effective; or 
(ii)the period of the five fiscal years beginning with the first fiscal year for which the provision is effective; 
(D)the term targeted tax benefit does not include any provision which applies uniformly to an entire industry; and 
(E)the terms used in this paragraph shall have the same meaning as those terms have generally in the Internal Revenue Code of 1986, unless otherwise expressly provided. 
1018.ExpirationThis title shall have no force or effect on or after October 1, 2019. 
1019.Deficit reductionAll spending reductions related to this title shall be for deficit reduction. . 
403.Technical and conforming amendments 
(a)Exercise of rulemaking powersSection 904 of the Congressional Budget Act of 1974 (2 U.S.C. 621 note) is amended— 
(1)in subsection (a), by striking 1017 and inserting 1012; and 
(2)in subsection (d), by striking section 1017 and inserting section 1012. 
(b)Analysis by Congressional Budget OfficeSection 402 of the Congressional Budget Act of 1974 is amended by inserting (a) after 402. and by adding at the end the following new subsection: 
 
(b)Upon the receipt of a special message under section 1011 proposing to cancel any item of direct spending, the Director of the Congressional Budget Office shall prepare an estimate of the savings in budget authority or outlays resulting from such proposed cancellation relative to the most recent levels calculated consistent with the methodology used to calculate a baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 and included with a budget submission under section 1105(a) of title 31, United States Code, and transmit such estimate to the chairmen of the Committees on the Budget of the House of Representatives and Senate. . 
(c)Clerical Amendments
(1)Section 1(a) of the Congressional Budget and Impoundment Control Act of 1974 is amended by striking the last sentence. 
(2)Section 1021(c) of such Act (as redesignated) is amended is amended by striking rescinded or that is to be reserved and insert canceled and by striking 1012 and inserting 1011. 
(3)Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by deleting the contents for parts B and C of title X and inserting the following: 
 
 
Part B—Legislative Line-Item Veto 
Sec. 1011. Line-item veto authority. 
Sec. 1012. Procedures for expedited consideration. 
Sec. 1013. Presidential deferral authority. 
Sec. 1014. Identification of targeted tax benefits. 
Sec. 1015. Treatment of cancellations. 
Sec. 1016. Reports by Comptroller General. 
Sec. 1017. Definitions. 
Sec. 1018. Expiration. 
Sec. 1019. Deficit reduction. 
Sec. 1020. Suits by Comptroller General. 
Sec. 1021. Proposed deferrals of budget authority.  . 
(d)Effective DateThe amendments made by this subtitle shall take effect on the date of its enactment and apply only to any dollar amount of discretionary budget authority, item of direct spending, or targeted tax benefit provided in an Act enacted on or after the date of enactment of this Act. 
404.Rescission measures considered 
(a)Rules AmendmentClause 6(c) of rule XIII of the Rules of the House of Representatives is amended by inserting before the period , or a rule or order that limits any amendment otherwise in order to a rescission bill. 
(b)Automatic Allocations ReductionsClause 4(b) of rule X of the Rules of the House of Representatives is amended by inserting (1) after (b), by redesignating subparagraphs (1) through (6) as subdivisions (A) through (F), respectively, and by adding at the end the following: 
 
(2)
(A)Whenever a rescission bill passes the House of Representatives, the Committee on the Budget shall immediately reduce the applicable allocations under section 302(a) of the Congressional Budget Act of 1974 by the total amount of reductions in budget authority and in outlays resulting from such rescission bill. 
(B)As used in this subparagraph, the term rescission bill means a bill or joint resolution which only rescinds, in whole or in part, budget authority and which includes only titles corresponding to the most recently enacted appropriation bills that continue to include unobligated balances. . 
(c)Privileged Discharge ResolutionsRule XIII of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
8. (a) By February 1, May 1, July 30, and November 11 of each session, the majority leader shall introduce a rescission bill. If such bill is not introduced by that date, then whenever a rescission bill is introduced during a session on or after that date, a motion to discharge the committee from its consideration shall be privileged after the 10-legislative day period beginning on that date for the first 5 such bills. 
(b)It shall not be in order to offer any amendment to a rescission bill except an amendment that increases the amount of budget authority that such bill rescinds. 
(c)As used in this clause and in clause 6, the term rescission bill has the meaning given such term in clause 4(b)(2)(B) of rule X. . 
(d)Point of OrderRule XXI of the Rules of the House of Representatives (as amended by subsection (d)) is further amended by adding at the end the following new clause: 
 
9. It shall not be in order to consider any rescission bill, or conference report thereon or amendment thereto, unless— 
(1)in the case of such bill or conference report thereon, it is made available to Members and the general public on the Internet for at least 48 hours before its consideration; or 
(2)
(A)in the case of an amendment to such rescission bill made in order by a rule, it is made available to Members and the general public on the Internet within one hour after the rule is filed; or 
(B)in the case of an amendment under an open rule, it is made available to Members and the general public on the Internet immediately after being offered; in a format that is searchable and sortable. 
(3)No amendment to an amendment to a rescission bill shall be in order unless germane to the amendment to which it is offered. . 
VBiennial Budget Deficit Reduction  
501.Joint Committee on Deficit Reduction 
(a)Establishment and composition 
(1)In generalThere is established a Joint Committee on Deficit Reduction (referred to in this Act as the joint committee) to be composed of 20 members as follows: 
(A)Ten Members of the House of Representatives, including 5 members appointed from the majority party by the Speaker of the House and 5 members from the minority party to be appointed by the minority leader. 
(B)Ten Members of the Senate, including 5 members appointed from the majority party by the majority leader of the Senate and 5 members from the minority party to be appointed by the minority leader. 
(2)VacancyA vacancy in the joint committee shall not affect the power of the remaining members to execute the functions of the joint committee, and shall be filled in the same manner as the original selection. 
(3)AgreementNo recommendation shall be made by the joint committee except upon the majority vote of the members from each House, respectively. 
(4)Public meetingsThe joint committee shall hold not fewer than 5 public hearings in preparing legislation as required under section 6002. 
(b)DutiesThe joint committee shall be responsible for reporting biennial legislation as provided in section 6002. 
(c)ResourcesThe joint committee may utilize the resources of the House and Senate. 
502.Biennial budget deficit reduction legislation 
(a)Agency reportsNot later than June 1st of each odd numbered year, the Government Accountability Office and Congressional Budget Office shall report to the joint committee— 
(1)recommendations for eliminating waste, fraud, abuse, and ineffective, duplicative, or outdated Government programs and recommendations for streamlining, consolidating, or eliminating wasteful Government programs; and 
(2)the projected savings of the recommendations over a 10-year period. 
(b)Deficit reduction targetIn this section, the term deficit reduction target means 10 percent of the previous year’s budget deficit, not exceeding 5 percent of the previous year’s total outlays and not less than 1 percent of the previous year’s total outlays. 
(c)Legislation 
(1)IntroductionNot later than July 15th of each odd numbered year, the chairman or ranking member of the joint committee or their designees shall introduce legislation (referred to in this Act as the legislation) which shall be referred to the joint committee— 
(A)to eliminate or reduce spending on wasteful, fraudulent, abusive, ineffective, duplicative, or outdated Government programs; and 
(B)that achieves a savings equal to or greater than the deficit reduction target. 
(2)DischargeAfter the legislation is introduced and made public for at least 72 hours, the joint committee shall discharge the legislation not later than 2 weeks after introduction to the House and the Senate and report the legislation with a favorable recommendation, unfavorable recommendation, or no recommendation. 
(3)ConsiderationOnce the legislation is discharged from the joint committee, it shall be in order in the House or the Senate, as appropriate, to move to the legislation not later than September 15th of the year of introduction. The legislation shall not be subject to amendment or points of order. Debate on the legislation shall be limited to 20 hours in the Senate and 3 hours in the House. 
(4)Other HouseUpon passage of legislation in the House or the Senate under paragraph (3), it shall be in order for the other house to move to the respective bill not later than September 25th with the same rules of debate. 
(5)VetoIf the legislation is vetoed, both the House and the Senate shall vote on whether to override the veto not later than 1 week after the veto. 
(d)Adjustment of budget capsIf legislation is enacted pursuant to this title, the Chairmen of the House and Senate Committees on the Budget shall reduce the appropriate budgetary allocations and levels in the most recently enacted budget resolution to reflect the reductions achieved by such legislation. 
VIPaygo honesty with respect to trust funds 
601.PAYGO and trust funds 
(a)In generalAny increase in revenues or reduced spending in a Federal trust fund resulting from a bill, amendment, resolution, motion, or conference report shall— 
(1)not be counted for purposes of offsetting revenues, receipts, or discretionary spending under the Congressional Budget Act of 1974 or the Statutory Pay-As-You-Go Act of 2010; and 
(2)only be used for the purposes of the Federal trust as provided by law. 
(b)Intergovernmental transfersNothing in this section shall impact intergovernmental lending from a Federal trust fund to annual government operations. 
 
